UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1870


In re: ROBERT BOVE,

                    Petitioner.




On Petition for Writ of Mandamus. (3:11-cr-00104-RJC-DSC-1; 3:15-cv-00204-RJC)


Submitted: September 28, 2017                                     Decided: October 2, 2017


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Robert Bove, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Robert Bove petitions for a writ of mandamus, alleging that the district court has

unduly delayed acting on his 28 U.S.C. § 2255 (2012) motion, as well as his pro se

motion for discovery. Bove seeks an order from this court directing the district court to

act, and he has filed an application to proceed in forma pauperis. Our review of the

district court’s docket reveals that the district court recently denied Bove’s motions.

Accordingly, although we grant Bove’s application to proceed in forma pauperis, we

deny the mandamus petition as moot. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                                    PETITION DENIED




                                           2